Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 1 December 2021 has been entered. Applicant’s remarks filed 1 December 2021 are acknowledged.
Claim 10 is cancelled. Claims 13-14 have been added. Claims 1-9 and 11-14 are pending. Claims 1-8 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 9 and 13-14 are under examination.

Claim Rejections Withdrawn
The rejection of claim 9 under 35 U.S.C. 102(a)(1), as being anticipated by Hechavarria et al. (US 2013/0245716 A1, Pub. Date: Sep. 19, 2013), is withdrawn in response to Applicant’s amendment of the claim to recite “wherein the regeneration inducer in the form of gel is implanted into a lesion of the severed digit or limb”.
The rejection of claim 10 under 35 U.S.C. 103, as being unpatentable over Hechavarria et al. (US 2013/0245716 A1), in view of Dealy et al. (US 2011/0229440 A1, Pub. Date: Sep. 22, 2011), and further in view of Hiles et al. (US 2006/0147433 A1, Pub. Date: Jul. 6, 2006), is withdrawn in response to Applicant’s amendment of independent claim 9 as above.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Amended and newly added claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hechavarria et al. (US 2013/0245716 A1, Pub. Date: Sep. 19, 2013), in view of Dealy et al. (US 2011/0229440 A1, Pub. Date: Sep. 22, 2011) (both references were provided previously), and further in view of Freytes et al. (Biomaterials, 2008, Vol. 29(11):1630-1637).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Hechavarria teaches a method to stimulate tissue regeneration at the wound site of a surgically amputated murine digit by applying a fluid treatment composition to the wound site of the amputated appendage enclosed by a regenerative sleeve (an apparatus) (see Abstract). Hechavarria teaches that the fluid treatment composition facilitates the recruitment and/or dedifferentiation of cells and blastema formation and chemically stimulates the cells at the wound site to enter a regenerative state; examples 
Hechavarria, however, does not teach wherein the treatment composition (i.e., regeneration inducer) is in the form of a gel, and it is implanted into a lesion of the severed digit or limb with or without soft tissues (claims 9, 13-14).
Dealy teaches a murine model of limb regeneration for testing the ability of hESC and iPSC derived chondroprogenitor cells to participate in or promote limb regeneration in a mammal; in this model, distally amputated digits undergo a spontaneous regeneration response, whereas proximally amputated digits fail to regenerate [0065]. Dealy teaches that methods of delivery for therapy for regeneration of limbs (arms or legs, hands or feet) or digits (fingers or toes) include introduction of the cells in scaffolds or gels with or without growth factors into the digit or limb by injection or implantation (ibid.).
Freytes teaches preparing a gel form of extracellular matrix (ECM) harvested from porcine urinary bladder (urinary bladder matrix or UBM) (see abstract). Freytes teaches that biologic scaffolds composed of ECM have been used to facilitate the repair and reconstruction of a variety of tissues in clinical and pre-clinical studies; an injectable gel form of ECM could potentially conform to any three-dimensional shape and could be delivered to sites of interest by minimally invasive techniques (ibid.) Freytes teaches ibid.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce an ECM gel prepared from porcine urinary bladder into an amputated digit or limb, with or without soft tissues, by injection or implantation to promote regeneration of the digit or limb. One of ordinary skill in the art would have been motivated to do so, because Hechavarria teaches a method for tissue regeneration at the wound site of a surgically amputated murine digit by applying a fluid treatment composition comprising a urinary bladder extracellular matrix to the wound site and maintaining the treatment composition at the wound site to stimulate the cells to enter a regenerative state, Dealy further teaches an animal model of delivering a therapy for regeneration of limbs (arms or legs, hands or feet) or digits (fingers or toes) comprising introducing a scaffold or gel into the amputated digit or limb by injection or implantation, and Freytes furthermore teaches a gel form of ECM prepared from porcine urinary bladder matrix that can be used as an UBM biologic scaffold material to be delivered to sites of interest by minimally invasive techniques. Therefore, the combined teachings provide a reasonable expectation of success in promoting regeneration of the digit or limb. Further, the claims are also obvious under KSR (KSR International Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007)). The artisan would at least have been motivated to try to use Dealy’s method to deliver (i.e., by injection or implantation) the ECM gel prepared from porcine urinary bladder matrix as taught by Freytes to promote regeneration of the digit or limb. A person of ordinary skill has good reason to choose from a finite number of predictable solutions that are within his or her 

In the response received on 1 December 2021, Applicant argues that the fluid treatment composition used by Hechavarria is a pepsin-digested urinary bladder matrix (UBM), in which the intricate network and structural support of extracellular matrix (ECM) has been broken down by pepsin. Applicant argues that Hechavarria’s pepsin-digested ECM is different from the ECM gel of the present application; the ECM gel of the present application is obtained by exposing an ECM lyophilized powder to a humid environment to get damp, and such ECM gel provides advantages of containing more active ingredients from ECM than the digested product, and maintaining the network and structural support of ECM. Applicant also argues that in Hechavarria’s method, electrical stimulation, as well as a well-hydrated environment in the regenerative sleeve, also play a crucial role in enhancing digit regeneration. Applicant argues that unlike Hechavarria and Dealy which rely on auxiliary installation and stimulation, or hESC and iPSC derived chondroprogenitor cells, Applicant’s method uses the ECM gel as the only active ingredient which is implanted into the wound site of an amputated digit or limb. Applicant further argues that the claimed invention has unexpected results; the specification shows that implantation of the ECM gel alone into the wound site induced regeneration of bone and soft tissues of amputated digits or limbs, such results are unexpected to a person of ordinary skill in the art in view of the cited prior art.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
The UBM treatments have been shown to perform well as scaffolds and promotion of regenerative healing. The preparation of the UBM treatments was accomplished by harvesting the ECM from a porcine urinary bladder and, then exposing the ECM to a pepsin mediated enzymatic digestion. While a fully characterized composition the UBM digest remains unknown, various molecules such as collagen, glycosoaminoglycans (GAGs), matrix metalloproteinases (MMPs) and a variety of growth factors are present and serve as a physical scaffold for cell growth.” [0084] Thus, the pepsin-digested ECM prepared from UBM retains various molecules, such as collagen and GAGs, and growth factors, and it has been shown to perform well as scaffolds and promotion of regenerative healing (emphasis added). Further, the term “extracellular matrix (ECM)” used in the present claims is broad according to the definition in the specification; the specification describes: “Terms "extracellular matrix", "ECM" … refer to, in a narrow sense, a collagen-rich material found in cells of animal tissues and used as a structural element in tissues. …The extracellular matrix can be separated and treated in various ways. … The extracellular matrix is often obtained after isolation and treatment.” (emphasis added) (bridging paragraph between p. 14-15) Therefore, the ECM of the present claims encompasses ECM obtained after isolation and treatment in various ways (such as pepsin treatment). Regard to the network and structural support of ECM, Freytes In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With respect to Applicant’s arguments that Hechavarria further included electrical stimulation and installation of an apparatus for digit regeneration, which contradicts to the use of the ECM gel as the only active ingredient required by the present claims, however, electrical stimulation and the use of an apparatus are not considered as “an active ingredient”. Claim 9 recites “A method for bone regeneration in a subject having a severed digit or limb, comprising: administering an effective amount of a regeneration inducer …”. The open-ended term “comprising” encompasses other steps/elements added to the method.
Regarding the unexpected results, the specification shows that an ECM gel was obtained from porcine urinary bladder by lyophilizing and then rehydrating (bridging paragraph between p. 19-20); upon implantation to an amputated toe, the ECM gel alone group had a significant regenerative effect for the amputated toe, which was comparable to that of the BMP-2 alone group (p. 22, top paragraph). However, the unexpected results are not commensurate in scope of the present claims. The instant in vitro, and artificial ECM (see definition in the bridging paragraph between p. 14-15). There is no evidence of unexpected results of the full scope of ECM as claimed. 

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 11, 2022